94 Mich. App. 16 (1979)
287 N.W.2d 354
PEOPLE
v.
LUMBARD
Docket No. 78-858.
Michigan Court of Appeals.
Decided November 21, 1979.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, David H. Sawyer, *17 Prosecuting Attorney, and Carol S. Irons, Assistant Prosecuting Attorney, for the people.
Cholette, Perkins & Buchanan (by Robert J. Riley), for defendant.
Before: ALLEN, P.J., and R.B. BURNS and T.M. BURNS, JJ.
PER CURIAM.
Defendant-appellant, Cynthia Lumbard, appeals of right her December 7, 1977, jury conviction of perjury. MCL 750.423; MSA 28.665. On February 10, 1978, defendant was sentenced to a term of 3 to 15 years imprisonment. We affirm.
The statute under which defendant was convicted provides:
"Any person authorized by any statute of this state to take an oath, or any person of whom an oath shall be required by law, who shall wilfully swear falsely, in regard to any matter or thing, respecting which such oath is authorized or required, shall be guilty of perjury, a felony, punishable by imprisonment in a state prison for not more than 15 years."
Defendant was convicted of perjury for filing a false written declaration of her financial status on an application for welfare assistance. Section 25 of the Social Welfare Act, MCL 400.25; MSA 16.425, provides, in pertinent part:
"* * * All statements in the application [for assistance] shall be over the signature or witnessed mark of the applicant * * * and shall include a declaration under the penalties of perjury that the application has been examined by or read to the applicant * * * and, to the best of the applicant's * * * knowledge, that all facts are true in each material point and are complete * * *."
*18 In her application for assistance defendant substantially misrepresented the amount of her income and savings. Defendant argues on appeal that the declaration required by § 25 of the Social Welfare Act is not an "oath" within the contemplation of the perjury statute.
Defendant cites as authority for her position the decision of this Court in People v Emmons, 11 Mich. App. 660; 162 NW2d 117 (1968). There, a panel of this Court held that the defendant could not be convicted of perjury for swearing falsely to an assumed name certificate where an oath as to the truth of the certificate was not required or authorized by either the assumed name statute or the forms provided pursuant to it.
Unlike the situation in Emmons, the applicable statute in this case does require "a declaration under the penalties of perjury" that all facts contained in the application are true. The plain words of this statute evidence a legislative intention that the crime of perjury be charged against anyone who intentionally files an untruthful application for welfare assistance.
Affirmed.